United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1310
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Marcus McIntosh,                         *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 4, 2010
                                  Filed: November 8, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      In this direct criminal appeal, Marcus McIntosh challenges the 18-month prison
term the District Court1 imposed after revoking his supervised release. McIntosh
argues that (1) the District Court erred in revoking his supervised release because the
sweat-patch test results presented by the government were unreliable and (2) his
revocation sentence is unreasonable because it exceeds the applicable advisory
Guidelines range and is inconsistent with 18 U.S.C. § 3553(a).



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
       We first conclude that the District Court did not err in revoking McIntosh's
supervised release because, notwithstanding his argument regarding the sweat-patch
test results, he admitted at the revocation hearing that he violated his supervised-
release conditions on several occasions. See 18 U.S.C. § 3583(e)(3) (stating that a
court may revoke supervised release if it finds by a preponderance of the evidence that
the defendant violated conditions of his supervised release); United States v. Edwards,
400 F.3d 591, 592 (8th Cir. 2005) (per curiam) ("Given [the defendant's] admission
of the violation, we find no clear error in the district court's findings of fact supporting
the revocation and no abuse of discretion in the decision to revoke [his] supervised
release.").

       We further conclude that McIntosh's sentence is not unreasonable. See United
States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (noting that
revocation sentences are reviewed for unreasonableness in accordance with United
States v. Booker, 543 U.S. 220 (2005)). McIntosh's sentence is within the statutory
limits of 18 U.S.C. § 3583, and the District Court adequately considered the relevant
18 U.S.C. § 3553(a) factors. See 18 U.S.C. § 3583(e) (stating that before revoking
supervised release and imposing sentence, a district court must consider specified
factors in § 3553(a), including the nature and circumstances of the offense and the
history and characteristics of the defendant pursuant to § 3553(a)(1)); United States
v. Franklin, 397 F.3d 604, 606–07 (8th Cir. 2005) (noting that a court need only
consider relevant matters and need not make specific findings on each § 3553(a)
factor); see also United States v. Gray, 533 F.3d 942, 943–44 (8th Cir. 2008)
(observing that a district court is presumed to know the law and to understand its
obligation to consider the § 3553(a) factors; in determining whether a district court
considered the relevant factors, an appellate court reviews the entire sentencing
record, not merely the district court's statements at the sentencing hearing).

       Accordingly, we affirm. In addition, we grant counsel's motion to withdraw.
                      ______________________________

                                            -2-